Title: From George Washington to Colonel Theodorick Bland, 17 October 1778
From: Washington, George
To: Bland, Colonel Theodorick


          
            Dear sir—
            Head Qrs [Fredericksburg] 17th Otbr 1778.
          
          As the term of your Regiments inlistment is nearly expiring, it is time to fall upon some mode to continue the men in the service. Gen. Scott in a letter to me of the 15th Inst. observes that could they be indulged with leave of absence for the winter, he thinks the greatest number would reinlist—I am not over fond of making a stipulation of this kind could it be avoided, besides it is setting up a pernicious presedent to the army. I would therefore have every other method tryed—the inducements offered by congress with the endeavours of those of your officers whom you perceive to have a more immediate influence over the men—In the mean time you will be pleased to make me a return of those whose times are expiring or may have exp[i]red, with your opinion whether the regiment can be reinlisted without having recourse to this expedient. When I receive your report I shall instruct you further on this subject.
        